DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, 8, 10-12, 14, 16, and 37-40 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.

Response to Amendment
Applicant’s amendments have obviated the rejections under 35 USC § 112.  Those rejections are withdrawn.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 10-12, 14, 16, 35-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Formo et al. (US 20110161478) (“Formo”) in view of Jennings, “Specification and Implementation of a Belief-Desire-Joint-Intention Architecture for Collaborative Problem Solving,” in 2.03 Int’l J. Intelligent and Cooperative Info. Sys. 289-318 (1993).
Regarding claim 1, Formo discloses “[a] method for creating a subnetwork within a computerized network, which computerized network has a plurality of agents connected thereto (management device that manages a plurality of networked objects [agents] based on friendship relationships with a user or with other networked objects includes a memory device configured to store a plurality of system entity profiles for each of the plurality of networked objects – Formo, paragraph 19), the method comprising:
forming at least a first and second artificial social mind (hereinafter ASM), wherein each ASM is representative of an agent linked to the network (data associated with the plurality of networked objects are received by the system; the system creates system entity [ASM] profiles for each networked object and user; the system entity profiles may include information about name, technical specifications, manufacturer, capability, location, history, and other metadata associated with the respective networked object or user [so the system entities represent the objects/agents] – Formo, paragraph 38), 
wherein the first ASM is representative of a first agent and the second ASM is representative of a second agent (data associated with the plurality of networked objects are received by the system; the system creates system entity [ASM] profiles for each networked object and user; the system entity profiles may include information about name, technical specifications, manufacturer, capability, location, history, and other metadata associated with the respective networked object or user [so the system entities represent the objects/agents] – Formo, paragraph 38),
wherein each ASM includes at least first, second, and third data,
wherein the first data of a given ASM relate to an environment state of the agent represented by the given ASM (system entity [ASM] profiles may include information about name, technical specifications, manufacturer, capability, location, history and other metadata associated with the respective networked object [agent] – Formo, paragraph 38 [location is also environment data]),
wherein the second data of a given ASM relate to at least one desire of the agent represented by the given ASM, wherein each desire is achievable by at least one agent executing at least one action (system 12 creates system entity profiles 20 for each networked object 10 and a user 16; user 16 can send a task request via user interface 18 and API 26 to a TV’s system entity requesting system 12 to record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction [the system entities function as the ASMs of the objects which function as the agents; once the TV/object receives the instruction, it then has a desire to record/perform the action] – Formo, paragraphs 38, 42), and
wherein the third data of a given ASM relate to at least one capability of the agent represented by the given ASM to execute an action (system 12 creates system entity profiles 20 for each networked object 10 and a user 16; user 16 can send a task request via user interface 18 and API 26 to a TV’s system entity requesting system 12 to record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it has a predetermined relationship with another networked object that can perform the requested service [so the TV’s system entity/ASM contains data indicating that the TV is not capable of recording programs] – Formo, paragraphs 38, 42-43)….” 
Jennings discloses “looking, by the first ASM, for an ASM which has announced a competitive or cooperative desire to at least one of the desires that the first agent is trying to achieve (cooperation layer of implementation architecture of belief-desire-intention model includes functionality for the agent to send messages indicating the name of a joint action, why it is proposed to carry out the action, other agents who are being contacted, a measure of the action’s importance, and the results which can be expected; recipients may respond by registering [announcing] their interest [i.e., the recipients are ASMs that have a cooperative desire with the agent/first ASM that does the looking] – Jennings, p. 15, first bullet point; see also p. 10, third paragraph (disclosing that a means-end reasoning process may involve the agent deciding that an objective is best met collaboratively, in which case those agents in the community who are potentially interested in being involved must be identified));
announcing, by the second ASM, at least one of the desires that the second agent is trying to achieve (cooperation layer of implementation architecture of belief-desire-intention model includes functionality for the agent to send messages indicating the name of a joint action, why it is proposed to carry out the action, other agents who are being contacted, a measure of the action’s importance, and the results which can be expected; recipients may respond by registering their interest [i.e., it announces that it has a cooperative desire with the first agent] – Jennings, p. 15, first bullet point);
cooperation layer of implementation architecture of belief-desire-intention model includes functionality for the agent to send messages indicating the name of a joint action, why it is proposed to carry out the action, other agents who are being contacted, a measure of the action’s importance, and the results which can be expected; recipients may respond by registering their interest [i.e., once the second agent’s ASM responds by registering its interest, the first agent’s ASM detects that the second agent  has a desire that is cooperative to the first agent’s desire] – Jennings, p. 15, first bullet point; see also p. 10, third paragraph (disclosing that a means-end reasoning process may involve the agent deciding that an objective is best met collaboratively, in which case those agents in the community who are potentially interested in being involved must be identified)); and
linking the first ASM with the second to form a first subnetwork based at least in part on the first ASM having detected prior to the first and second ASMs being linked to form the first subnetwork that the first and second agents were trying to achieve a competitive or cooperative desire prior to the first and second ASMs being linked to form the first subnetwork (once the individual actions and the agents who will execute them have been decided upon, a message may be sent informing each agent of the actions it has been chosen to perform, the time at which they should be executed, and their execution context; recipients may accept the proposal [a subnetwork is formed and the agents are linked upon acceptance of the proposal by the second agents; note that this occurs only after the second agents announce to the first agent that they have cooperative desires to solve the underlying problem and the first agent receives such announcements and decides that the second agents will execute the actions] – Jennings, p. 15, first two bullet points).”
Jennings and the instant application both relate to social networking among objects using the belief-desire-intention model and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Formo to look for other agents that have cooperative desires and link with those agents that have cooperative desires, as disclosed by See, e.g., Jennings, sec. 3.1, first two paragraphs (objective serves as an input to the means-end reasoning process and the agent must determine whether it should be met and, if it should, how best to realize it).

Regarding Claim 3, Formo, as modified by Jennings, further discloses “receiving an update regarding at least one of the first, second, or third data included in the first ASM (each system entity can be made aware of its connected system entities’ profiles including current status; current status information includes current bandwidth and other situational parameters [first data] – Formo, paragraphs 65, 87) and linking the first ASM with at least a third ASM to form a second subnetwork (if those other options are not directly available to the TV it may be possible that such functionality could be made available to the TV utilizing the friendship relations of others to ask for a specific favor; for example, if the TV’s owner/best friend has a friend that is connected to a system entity that can provide the functionality needed, system 12 can send a message to that system entity requesting that the requested program be recorded and stored [TV’s system entity + system entity of friend’s device = second subnetwork] – Formo, paragraph 50).”

Regarding Claim 4, Formo, as modified by Jennings, further discloses “providing the first ASM with an ability to interact with the first agent (the system entity of the TV can take responsibility for the request from user 16 and relay the command to the system entity [the ASM] of the video recorder [the agent]; networked object video recorder 10 will actually execute the job [the ASM would communicate the recording request to the recorder that would perform the recording] – Formo, paragraph 43).”


receiving from the given agent a registration request, including said first, second, and third data; and 
creating an interface with the given agent (when a network attached storage device [NAS] is connected to the user’s home LAN, the NAS is discovered and a notification about the new device is delivered to system 12, which creates a system entity profile 20 for the new device and sends a request to the user’s application interface 18 to accept the connection of the system entity of the new device [the connection of the system entity of the new device amounts to the creation of an interface between the device and the system entity]; system entity profiles include an address for the networked object [environment data], an indicator of a level of friendship of the networked object with other system entities [i.e., an indication of the networked object’s desire to cooperate], and information associated with at least one capability of the respective networked object – id. at paragraph 19 [i.e., the formation/registration of the system entity includes registering all three of these kinds of data]).”

Regarding Claim 6, Formo, as modified by Jennings, also teaches that “the first ASM includes a social interaction (system 12 may interface with its objects 10 and users 16 through a set of APIs in order to establish relationships using social mapping principles and also in order to exercise those relationships in the performance of various task requests; user 16 can send a task request to the TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 which can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recorder – Formo, paragraphs 41-43) and reasoning process (if those other options are not available to the TV it may be possible that such functionality could be made available to the TV utilizing the friendship relations of others to ask for a specific favor; for example, if the TV’s owner/best friend has a friend that is connected to a system entity that can provide the functionality needed, system 12 can send a message to that system entity requesting that the requested program be recorded and stored [the TV would prioritize its own direct relationships and, if that fails, attempt to leverage the relationships of friends] – Formo, paragraphs 42-43), wherein said social interaction and reasoning process includes updating at least one belief of the first agent (relation management function 22 of system 12 establishes and manages these different levels of relationship between networked objects 10 and users 16; networked objects 10 and users 16 that are designated as friends are interconnected and have reciprocal access to each other’s information/data/functionality; a “friend” relationship can have a temporal quality, e.g., rental car or hotel room [once an agent establishes a friend relationship with entities, the agent believes that it has a connection with those agents; temporal beliefs would be updated over time] – Formo, paragraph 49) and establishing at least one preferable desire of the at least one desire of the first agent (user 16 can send a task request to the TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 which can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recorder [upon accepting the recording task from the user, the TV agent has a desire to perform the recording task] – Formo, paragraphs 41-43; if the TV and/or its corresponding system entity in system 12 is aware that a friend of its owner has the needed functionality in his or her network, then the TV could be set to ask for the needed favor; if the TV’s owner’s friend agrees to this based on predetermined criteria like remaining/maximum storage space and time, a device that is able to execute the requested functionality could make this functionality available to the TV – id. at paragraph 51 [so that the system finds the desire that the program be recorded by the recorder with the most storage space/time preferable to the alternatives]).”

a “friend” relationship [that the agent believes it has] can have a temporal quality, e.g., rental car or hotel room [dynamic beliefs] or may be permanent [static beliefs] – Formo, paragraph 49), wherein dynamic beliefs include dynamic social beliefs (a “friend” relationship can have a temporal quality, e.g., rental car or hotel room [dynamic beliefs] – Formo, paragraph 49) and dynamic environmental beliefs, the dynamic social beliefs and dynamic environmental beliefs being related to environment states of the first agent (a “friend” relationship can have a temporal quality, e.g., rental car or hotel room [dynamic beliefs] – Formo, paragraph 49 [the belief regarding the agent’s social network is ultimately a belief about the state of its social environment]; a database includes the current status of a particular device or personal network including the current bandwidth or other situational parameters such as ambient temperature or physical orientation [function as dynamic environmental beliefs] – id. at paragraph 65).”

Regarding Claim 10, Formo, as modified by Jennings, also teaches that “said dynamic beliefs include individual beliefs referring to input regarding the first agent and mutual beliefs referring to input regarding at least the second agent (TV relays task to VCR, but VCR is incapable of executing the task such as recording a TV program [TV has the individual belief that devices within its own network are currently incapable of performing the requested task] – Formo, paragraph 50; if the TV and/or its corresponding system entity in system 12 is aware that a friend of its owner has the needed functionality in his or her network, then the TV could be set to ask for the needed favor; if the TV’s owner’s friend agrees to this based on predetermined criteria like remaining/maximum storage space and time, a device that is able to execute the requested functionality could make this functionality available to the TV [TV and the device belonging to the friend mutually believe that, given current storage space in the friend’s device, the friend’s device is capable of performing the requested function] – id. at paragraph 51).”

Regarding Claim 11, Formo, as modified by Jennings, also teaches that “establishing at least one preferable desire includes reasoning, in accordance with the at least one belief, about a way to achieve a select desire of the at least one desire of the first agent (if a TV system entity has a friendship relationship with a video recorder’s system entity, the TV’s system entity can take responsibility for a recording request from a user and relay the command to the system entity of the video recorder; the video recorder actually executes the job [i.e., the TV’s system entity has selected its desire to perform video recording and determined that the way to achieve it is to forward the request to the video recorder’s system entity] – Formo, paragraph 43; devices that are friends set by system 12 to help each other execute requested tasks for each other and inform each other about their status [determining which ASM with which to link to fulfill the desire includes assessing the first ASM’s beliefs about which objects are capable of fulfilling the desire] – id. at paragraph 49) and determining that the select desire should be achieved cooperatively with at least the second ASM (if the system entity of a TV has a friendship relationship with the system entity of a video recorder, the system entity of the TV can take responsibility for a recording request from a user and relay the command to the video recorder’s system entity [so the TV’s system entity/ASM determines that the desire to record should be accomplished cooperatively with the video recorder’s system entity/ASM] – Formo, paragraph 43), the first and second agents each being capable of executing a different sub-action of an action that achieves the select desire (user 16 can send a task request to the TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 [second agent] that can perform the requested service; the TV can relay the command [sub-action taken by the first agent] from user 16 to the system entity of a video recorder [upon accepting the recording task from the user, the TV agent has a desire to perform the recording task and links with the recorder, which is capable of facilitating the recording task]; the networked object video recorder will actually execute the job [sub-action taken by the second agent] – Formo, paragraphs 42-43, 49).”

Regarding Claim 12, Formo, as modified by Jennings, teaches that “said social interaction and reasoning process further includes an act phase during which intentions for the first agent for achieving the select desire are determined (devices that are friends set by system 12 to help each other execute requested tasks for each other and inform each other about their status; user 16 can send a task request to the TV’s system entity requesting that system 12 record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 that can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recorder [when the TV determines that it does not have the functionality to record but is friends with an agent that does have that functionality and that it will request that the friend agent perform the functionality, it is performing an act phase] – Formo, paragraphs 42-43, 49).”

Regarding Claim 14, Formo, as modified by Jennings, also teaches that “said social interaction and reasoning process further includes an execution phase during which output data are sent by the ASM of the first agent to the first agent and to at least the second ASM (user 16 can send a task request via user interface 18 and API 26 to a TV’s system entity requesting system 12 to record a certain TV program; the system entity in system 12 associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it is friends with another networked object 10 which can perform the requested service; the TV can relay the command from user 16 to the system entity of a video recording [the TV ASM would send a message for the recorder ASM; the message functions as output data]; the networked object video recorder 10 will actually execute the job and user 16 will receive a confirmation from the TV’s system entity that the requested task will be performed and later on that it has been successfully completed [the TV would receive output data from its system entity] – Formo, paragraphs 42-43).”

Regarding Claim 16, Formo, as modified by Jennings, further teaches that “establishing at least one preferable desire comprises computing the utility of each desire of the first agent (if the TV and/or its corresponding system entity in system 12 is aware that a friend of its owner has the needed functionality in his or her network, then the TV could be set to ask for the needed favor; if the TV’s owner’s friend agrees to this based on predetermined criteria like remaining/maximum storage space and time, a device that is able to execute the requested functionality could make this functionality available to the TV [agents perform utility calculations based on the desires of direct friendship connections relative to indirect connections and enforce the results of the calculation by applying criteria; in the present example, the recorder values the utility of direct friendship connection requests more highly than indirect connection requests when the remaining storage space becomes limited; as the recorder desires to perform recording tasks once it accepts a request to do so, the computation of the utility of the desires of the recorder comprises the valuation of direct vs. indirect friendship connection based on storage space available] – Formo, paragraph 51).” 
 
Regarding Claim 39, Formo, as modified by Jennings, discloses “sending from the first ASM a request for information about the first agent’s environment (system includes a relation management function that coordinates interactions among networked objects by applying social management principles; the system issues queries by sending a system entity’s profile to a potentially relevant system entity based on the profile data and network access credentials of the receiving system entity [i.e., the first system entity/ASM sends a request for information about the capacity of other system entities in the object’s/agent’s environment to network with the first system entity, or, in other words, about its own networking environment] – Formo, paragraph 39); 
system includes a relation management function that coordinates interactions among networked objects by applying social management principles; the system issues queries by sending a system entity’s profile to a potentially relevant system entity based on the profile data and network access credentials of the receiving system entity; a relationship is established by a relation management function based on confirmation from the system entity itself [i.e., the second system entity/ASM sends to the first system entity/ASM confirmation that it is capable of networking with it] – Formo, paragraph 39); and
selecting, by the first ASM, in accordance with said information, a desire of the first agent (assuming that a TV has been set up with the system and is represented by a system entity with a corresponding system entity profile, the user can send a task request to the TV’s system entity requesting that the system record a TV program; the system entity associated with the TV will accept and acknowledge this instruction even if the TV is not capable of recording anything itself if it has a predetermined type of relationship, e.g., is friends with, another networked object that can perform the requested service [i.e., the TV’s system entity/ASM selects the desire to record the TV program in accordance with information that it is networked with an object capable of effectuating the desired outcome of recording] – Formo, paragraph 42); 
an act phase, during which intentions for the first agent for achieving the selected desire are determined and messages are formed for at least the second ASM (in a usage scenario involving remote control of a television, if a user sends a task request requesting that the system record a certain program, the TV’s system entity acknowledges this instruction even if it is not capable of recording anything itself; the TV’s system entity then relays the command [message] to the system entity of the video recorder [second ASM] [i.e., the TV achieves the desire to record the program by determining that it should forward the recording message to the video recorder’s system entity] – Formo, paragraphs 42-43); and
an execution phase during which output data are sent to said first agent and to at least the second ASM, wherein said output data sent to said first agent includes at least one sub action to be executed by the upon receipt of the command of the TV’s system entity by the video recorder’s system entity, the TV recorder’s system entity actually executes the job, and the user receives a confirmation from the TV’s system entity that the task will be performed, and later that it has been successfully completed [i.e., the recorder’s system entity [second ASM] sends output data to the TV indicating that it should notify the user [sub-action] that the recording task will be/has been performed] – Formo, paragraph 43).”

Regarding Claim 40, Formo, as modified by Jennings, discloses that “the first ASM further includes a meta-representation of at least the second agent (if the system entity of the TV has a friendship relationship with the system entity of a video recorder, the system entity of the TV can take responsibility for the request from the user and relay the command to the system entity of the video recorder, which could be a representation of a physical device or software functionality in the system; the networked object video recorder will actually execute the job – Formo, paragraph 43 [such that the TV’s system entity has a meta-representation of the video recorder as an object capable of performing the recording task on the TV’s behalf]).”

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Formo in view of Jennings and further in view of Baurmann et al. (US 20140288704) (“Baurmann”).
Regarding Claim 37, Formo, as modified by Jennings, discloses that “each ASM is an independent computerized component representative of an individual … agent (data associated with the plurality of networked objects is received by the system; the system creates system entity [ASM] profiles for each networked object; the system entity profiles may include information about name, technical specifications, manufacturer, capability, location, history, and other metadata associated with the respective networked object or user [so that the system entities represent the objects/agents] – Formo, paragraph 38).”
in a system for controlling the behavior of a social robotic character, the character may be embodied as a virtual character, also referred to as an avatar [independent computerized component representative of a robotic agent]; body joints of the virtual character or avatar represent virtual servos and are controlled through a process analogous to that used with a physical robot character – Baurmann, paragraph 33).”
Formo, Jennings, and Baurmann all relate to the programming of social principles into artificial agents and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Formo and Jennings to include robotic agents represented by computer components into the system, as disclosed by Baurmann, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to carry out its goals that involve interactions with physical users, thereby expanding its capability.  See Baurmann, paragraph 3 (robotic character, for example, may be able to teach an autistic student how politely to thank people for gifts).

Regarding Claim 38, Formo, as modified by Jennings and Baurmann, discloses that “the first, second, and third data of each ASM are stored on one or more tangible or intangible computer readable media (methods provided may be implemented in a computer program, software, or firmware tangibly embodied in a computer-readable storage medium for execution by a general purpose computer or processor – Formo, paragraph 81; memory device is configured to store the system entity profiles for each of the networked objects [including the data thereof] – id. at paragraph 19)[.]”

Response to Arguments
Applicant's arguments filed January 10, 2022 (“Remarks”) have been fully considered but they are not, except insofar as a rejection has been withdrawn, persuasive.

Applicant then argues that because, in Formo, the relationship between the TV and the video recorder is determined prior to the establishment of a desire on the part of the video recorder system entity to record the program, Formo allegedly cannot teach linking the ASMs to form a subnetwork based on the first ASM detecting prior to linking that the two agents were trying to achieve a competitive or cooperative desire.  Remarks at 10.  However, Examiner did not suggest that Formo teaches this element; Jennings is used to teach the disputed limitation.  Moreover, even assuming arguendo that Formo must be used to teach this limitation, the “formation of a subnetwork” can mean, in the context of the claim, “the formation of a desire to cooperate or compete with specified other ASMs in the network,” not necessarily the physical linking of the two ASMs.  In Formo, the decision of the TV’s system entity and the video recorder’s system entity to cooperate (i.e., form a subnetwork dedicated to achieving their mutual end) clearly occurs after the detection of a mutual desire to record.
Applicant then argues that Formo is not applicable to claim 5 because it allegedly makes no technical sense to suggest that the video recorder issues a registration request including a desire to record the TV program because the request comes from the TV system entity and not the recorder.  Remarks at 11.  However, Examiner did not point to the section of Formo detailing the relationship between the video recorder’s ASM and the TV’s ASM to reject claim 5.  Moreover, claim 5 only requires the formation of an ASM representative of a given agent.  There is no indication of which agent is forming the ASM.  Here, upon connection to a user’s home LAN, a system entity profile is created for each agent, including the recorder, by receiving from the agent information announcing its presence.  That is, the system entity profile is registered with the system.  Furthermore, the formation of the system entity profile, which can be considered part of the process of registering the system entity to the networked device, involves the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRIAN M SMITH/Primary Examiner, Art Unit 2122